PER CURIAM.
Appellant, an attorney, was charged with violations of Florida Statutes, sections 877.-02 (solicitation of legal services), 648.44 (aiding and abetting the recommendation of counsel by a bail bondsman), and 777.04 (conspiracy). The conspiracy charge was dismissed. After his attacks on the Information were rejected on state and federal *81constitutional grounds, appellant’ entered pleas of nolo contendere. He reserved the right to appeal the court’s rulings on the constitutional issues. Jurisdiction vests in this court under article V, section 3(b)(1) of the Florida Constitution.
We find the appellant’s equal protection arguments to be without merit. All of the other constitutional issues raised by appellant were recently determined and fully discussed in Pace v. State, 368 So.2d 340 (Fla.1979). We find further discussion of these issues unnecessary.
The convictions are affirmed.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.